Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2006

Delaware Nation v. Comm of PA
Precedential or Non-Precedential: Precedential

Docket No. 04-4593




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Delaware Nation v. Comm of PA" (2006). 2006 Decisions. Paper 795.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/795


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                           No. 04-4593


               THE DELAWARE NATION, A FEDERALLY
                    RECOGNIZED INDIAN TRIBE,
  IN ITS OWN NAME AND AS THE SUCCESSOR IN INTEREST TO "MOSES"
                TUNDY TETAMY, A FORMER CHIEF OF
          THE DELAWARE NATION, AND OF HIS DESCENDANTS

                                v.

COMMONWEALTH OF PENNSYLVANIA; EDWARD G. RENDELL; COUNTY OF
    NORTHAMPTON, PENNSYLVANIA; J. MICHAEL DOWD; RON ANGLE;
 MICHAEL F. CORRIERE; MARY ENSSLIN; MARGARET FERRARO; WAYNE A.
                        GRUBE; ANN MCHALE;
              TIMOTHY B. MERWARTH; NICK R. SABATINE;
            COUNTY OF BUCKS, PENNSYLVANIA; MICHAEL G.
        FITZPATRICK; CHARLES H. MARTIN; SANDRA A. MILLER;
                TOWNSHIP OF FORKS, PENNSYLVANIA;
                    JOHN ACKERMAN; DAVID KOLB;
                  DONALD H. MILLER; DAVID W. HOFF;
 HENNING HOLMGAARD; BINNEY & SMITH, INC.; FOLLETT CORPORATION;
                           ROBERT AERNI;
                 MARY ANN AERNI; AUDREY BAUMAN;
                      DANIEL O. LICHTENWALNER;
  JOAN B. LICHTENWALNER; CAROL A. MIGLIACCIO; JOSEPH M. PADULA;
     MARY L. PADULA; JACK REESE; JEAN REESE; ELMORE H. REISS;
                 DOROTHY H. REISS; GAIL N. ROBERTS;
              CARL W. ROBERTS; WARREN F. WERKHEISER;
           ADA A. WERKHEISER; WARREN NEILL WERKHEISER;
NICK ZAWARSKI AND SONS DEVELOPERS INC.; JOHN DOES 1-250; JOHN DOE
             COMPANY; MARK SAMPSON; CATHY SAMPSON

                               The Delaware Nation,

                                         Appellant
                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                               (D.C. No. 04-cv-00166)
                   District Judge: Honorable James McGirr Kelly


                              Argued November 8, 2005

               Before: FUENTES, GARTH and ROTH*, Circuit Judges.


Stephen A. Cozen (Argued)
Thomas B. Fiddler, Esquire
Thomas G. Wilkinson, Jr., Esquire
Cozen & O’Connor
1900 Market Street, 4th Floor
Philadelphia, PA 19103

             Counsel for Appellant


Benjamin S. Sharp, Esquire (Argued)
Donald C. Baur, Esquire
Perkins Coie
607 14th Street, N.W.., Suite 800
Washington, DC 20005

David F. B. Smith, Esquire (Argued)
Ryberg & Smith
1054 31st Street, N.W.
Washington, D.C. 20007



*Judge Roth assumed senior status on May 31, 2006.



                                         2
Mark A. Kearney, Esquire (Argued)
Elliott, Reihner & Siedzikowski
925 Harvest Drive, Suite 300
P.O. Box 3010
Blue Bell, PA 19422

Andrew J. Bellwoar, Esquire (Argued)
Siana, Bellwoar & McAndrew
941 Pottstown Pike, Suite 200
Chester Springs, PA 19425

Raymond J. DeRaymond, Esquire
DeRaymond & Smith
717 Washington Street
Easton, PA 18042

Darryl J. May, Esquire
Ballard, Spahr, Andrews & Ingersoll
1735 Market Street, 51st Floor
Philadelphia, PA 19103

William P. Leeson, Esquire
Leeson, Leeson & Leeson
70 East Broad Street
P.O. Box 1426
Bethlehem, PA 18016

Blair H. Granger, Esquire
Blair H. Granger & Associates
1800 East Lancaster Avenue
Paoli, PA 19301

Thomas L. Walters, Esquire
Lewis and Walters
46 South Fourth Street
Easton, PA 18042


             Counsel for Appellees


                                       3
                          ORDER AMENDING OPINION

      IT IS ORDERED that the published Opinion in the above case, filed on May 4,

2006, be amended as follows:

      On page 13, delete the following paragraph:

                     No purchase, grant, lease, or other conveyance of
             lands, or of any title or claim thereto, from any Indian nation
             or tribe of Indians, shall be of any validity in law or equity,
             unless the same be made by treaty or convention entered into
             pursuant to the constitution.

and replace it with:



                     No purchase, grant, lease or other conveyance of lands,
             or of any title or claim thereto, from any Indian, or nation or
             tribe of Indians, within the bounds of the United States, shall
             be of any validity, in law or equity, unless the same by made
             by treaty or convention, entered into, pursuant to the
             constitution


                                                By the Court,



                                                       /s/ Jane R. Roth
                                                             Circuit Judge


Dated: June 14, 2006




                                            4